Citation Nr: 0118503	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  92-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 50 percent disabling.

2.  Entitlement to an increased evaluation for a neuroma of 
the right groin, status post release of ilioinguinal nerve 
entrapment, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from January 1968 to May 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) New York, New York, Regional Office.  

The Board remanded the case for additional development in 
September 1994 and November 1995.  The case is currently 
under the jurisdiction of the RO in Waco, Texas.

The Board has found that additional development is required 
with respect to the claim for an increased rating for post-
traumatic stress disorder.  Accordingly, that issue is the 
subject of a remand located at the end of this decision.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
claim for an increased rating for a neuroma of the right 
groin has been obtained.  

2.  The neuroma of the right groin, status post release of 
ilioinguinal nerve entrapment, is painful and tender on 
objective examination, but is not poorly nourished with 
repeated ulceration, and does not limit motion of the hip or 
cause other limitation of function.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for a neuroma of the right groin, status post release of 
ilioinguinal nerve entrapment, to include consideration of a 
separate compensable rating based on limitation of function 
such as limitation of motion, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement To An Increased Evaluation For A Neuroma Of The 
Right Groin,
 Status Post Release Of Ilioinguinal Nerve Entrapment,
 Currently Rated As 10 Percent Disabling.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate this claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The 
basic elements for establishing entitlement to a higher 
rating have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has declined the opportunity to have a 
hearing.  The claims file contains the veteran's service 
medical records and his post-service treatment records.  All 
relevant evidence identified by the veteran was obtained and 
considered.  

The veteran was afforded several disability evaluation 
examinations by the VA to assess the severity of the 
disorder.  With regard to the adequacy of the examinations, 
the Board notes that the reports of examination reflect that 
the examiners recorded the past medical history, noted the 
veteran's current complaints, conducted examinations, and 
offered appropriate assessments and diagnoses.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports coupled with the other 
evidence of record provides sufficient information to 
adequately evaluate the veteran's service-connected 
disability.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new Act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities. 

Subsequent to filing his claim, the regulations for 
determining the disability evaluations to be assigned for 
scars was changed.  Where the law or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

Previously, 38 C.F.R. § 4.48 (1997) provided that as to the 
residuals of wounds not chiefly characterized by amputation, 
ankylosis, or limitation of motion, the most obvious feature 
of the disability and the starting point for physical 
examination is the superficial scar.  An accurate and full 
description of the scar must be furnished by the medical 
examiner, so that the disability from it may be intelligently 
visualized and evaluated.  Its location, length, width and 
depth will be described; whether it is painful, inflamed, 
keloid; adherent or nonadherent; whether it involves or 
distorts neighboring orifices; whether it is exerting 
traction or limiting normal motion of the parts involved; 
whether there is ankylosis of contiguous joints; whether 
there is bone or muscle loss, or muscle hernia, and, if so, 
to what extent and how productive of interference with normal 
functions; whether there is associated lesion of a peripheral 
nerve (the nature and effects to be depicted by a 
neurologist, wherever possible).  At 62 FR 30237, June 3, 
1997, § 4.48 was removed, effective July 3, 1997.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2000), a 10 
percent rating may be granted for a superficial scar that is 
poorly nourished with repeated ulceration.  Under Diagnostic 
Code 7804, a 10 percent rating may be assigned if the scar is 
painful and tender on objective examination.  A compensable 
rating may be assigned under Diagnostic Code 7805 if there is 
limitation of function of the affected part. 

The Untied States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2000).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2000).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service-connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2000).  

Under certain circumstances, assigning a separate rating for 
a scar would not result in pyramiding.  In Esteban v. Brown, 
6 Vet. App. 259 (1994), the Court held that a veteran was 
entitled to combine his 10 percent disability rating for 
disfigurement with an additional 10 percent rating for tender 
and painful scars and a third 10 percent for facial muscle 
injury interfering with mastication where the symptomatology 
of the three problems were distinct and separate.  As applied 
to the present case, the Board must determine whether the 
veteran qualifies for one rating based on pain and 
tenderness, and another separate rating based on limitation 
of function such as limitation of motion.  

The Board has considered the full history of the veteran's 
service-connected neuroma of the right groin, status post 
release of ilioinguinal nerve entrapment.  The veteran's 
service medical records show that upon entrance into service 
in January 1968 he reported that he had a history of a hernia 
operation.  A record dated in May 1969 shows that the veteran 
was found to have right lower quadrant pain, chronic, likely 
related to past surgery and an undescended testicle.  A 
urology consultation was recommended.  In July 1969, the 
veteran underwent a right orchiectomy to remove the 
undescended testicle.  In October 1969, it was noted that the 
surgery site was very tender, but no basis for the complaints 
could be found.  

In December 1977, the veteran filed a claim for disability 
compensation.  The RO initially denied the claim in June 1978 
on the basis that the surgery which the veteran had in 
service was to correct a pre-existing disorder.  
Subsequently, however, in a decision of April 1985, the Board 
reopened and granted a claim for service connection for a 
neuroma or stitch granuloma as a residual of surgical removal 
of an undescended right testicle.  In a decision of June 
1985, the RO assigned a noncompensable rating for the 
disorder.  

A VA hospital record dated in December 1990 shows that the 
veteran underwent an anesthesia nerve block of the right 
inguinal area for chronic pain.  

In April 1992, the veteran submitted a claim for an increased 
rating.  The RO initially denied that request, and the 
veteran perfected this appeal.  The RO later increased the 
rating to 10 percent, but the veteran has continued his 
appeal.

The evidence developed in connection with the current claim 
includes a VA hospitalization record dated in January 1994 
which shows that the veteran was admitted with complaints of 
right inguinal pain.  The diagnosis was right inguinal nerve 
entrapment.  He underwent surgery and the right ilioinguinal 
nerve was released.  He was stable and was discharged.  His 
condition was described as improved.  A VA medical record 
dated in October 1994 shows that the veteran was examined for 
residuals of exposure to Agent Orange.  It was noted that 
there was a scar in the right inguinal area, but no 
tenderness.  A VA medical record dated in December 1994 shows 
that the veteran was treated for bruising and groin pain 
after being kicked in the groin by his wife.  A VA medical 
treatment record dated in February 1995 shows that the 
veteran complained of having right side groin pain and 
intermittent difficulty urinating.  The pain was described as 
a dull ache which improved with Motrin.  He also described a 
penile lesion, hesitancy, straining, and decreased force of 
stream when urinating.  On examination, there was a right 
inguinal scar with underlying scar tissue.  There was no 
hernia.  The prostate was slightly inflamed.  The diagnoses 
were (1) prostatitis; (2) groin pain - probably secondary to 
scar tissue; and (3) history of penile lesion, no evidence of 
disease today.

The report of a peripheral nerves examination conducted by 
the VA in February 1995 shows that the veteran reported 
complaints of having a dull ache in the groin area which was 
occasionally sharp.  He said that the groin area was tender 
to touch, and that he had some numbness in the right inguinal 
ligament region.  He also believed that his right leg was 
weak.  He had not noted atrophy of the muscles.  On 
examination, the veteran seemed fairly comfortable.  The 
examiner did not detect any atrophy or vesiculation.  
Strength was 5/5 in all four extremities.  He had an area of 
numbness along the right inguinal ligament.  Muscle stretch 
reflexes were symmetric in the upper and lower extremities 
including knee and ankle functions.  He was able to walk on 
his heels and toes.  He was also able to tandem walk and 
perform a deep knee bend.  Straight leg raising was negative.  
The right groin had a linear scar in the region of the 
inguinal ligament.  There appeared to be a 1.5 cm nodular 
region on the middle of the inguinal ligament on the right 
side which was mildly tender to touch.  The examiner did not 
elicit any trigger point.  The pertinent impression was right 
groin neuroma.  The veteran stated that the pain interfered 
with his ability to run and play basketball.  He also said 
that he had been using a cane as the pain was occasionally 
intense and he felt that he might drop to the ground.  The 
examiner noted that the veteran had pain in his right groin 
area, but his neurological examination was essentially 
nonfocal and the examiner did not detect any obvious 
weakness. 

A VA treatment record dated in November 1995 shows that the 
veteran reported a complaint of right groin pain for three 
days.  He also complained that the toes on his right foot 
felt cold.  The diagnosis was questionable [illegible] right 
leg secondary to neuroma.  

The report of a neurological examination of the veteran 
conducted by the VA in March 1996 shows that the veteran had 
a history of three surgeries in the right inguinal area.  He 
said that he continued to have pain in the right groin.  The 
pain was in a circle about 2.5 inches large over the incision 
in the right groin region.  He also reported pain in the 
right inner thigh, going half the distance to the knee.  He 
said that he had a temporary block with anesthetic in 1990 
which only removed the pain for hours.  A bone scan and hip 
X-ray had been negative.  His subjective complaints were that 
he had pain which was at a moderate level, going to a severe 
level when he had activity.  He said that the pain caused 
discomfort which required the use of Ibuprofen each day.  
However, he said that this was an incomplete benefit.  He 
also used an athletic supporter.  He said that it took him 
longer to study due to the pain.  He said that his tolerance 
for standing was in the five minute range, and he could not 
jog or run.  He could walk for about one block.  He said that 
he could not do basketball or any sports.  He said that he 
used a cane to help relieve pain and the feeling of weakness 
in his leg.  He had not actually fallen.  He also reported 
that he had no sexual activity since the most recent surgery.  
He said that he could not lift more than the weight of one 
grocery bag.  He also said that he had cramps in the right 
leg and felt pain that sometimes enveloped the whole right 
leg.

On physical examination, motor examination revealed give-way 
weaknesses of the right lower extremity.  However, the 
examiner stated that there was no sign of atrophy of any of 
the muscles, and he did not find any convincing weakness of 
organic nature in the right lower extremity.  On sensory 
examination, the veteran reported decreased pin reaction 
which was at times below and above the scar.  The veteran was 
finally able to give the examiner a response of dull to sharp 
perception in the entire groin region, although he stated 
that it was altered compared to normal.  His straight leg 
raising was negative, although he had some pain on rotation 
of movements of the hips.  The examiner reiterated that the 
veteran's muscles were of equal size on both the right and 
left legs in spite of the give-way type weakness and apparent 
lack of good effort with respect to activation of the muscles 
in the right lower extremity.  His coordination was 
satisfactory.  He tended to walk with slight stiffness of his 
right leg, however, there was no increase in tone.  The 
pertinent diagnosis was right inguinal nerve entrapment, 
specifically right ilioinguinal nerve, based upon the 
location of the pain and the continuation of the same over 
the years, without permanent relief with any of the rendered 
therapies.  There was no sign of an actual weak motion, as 
the examiner ascertained that the veteran's motor activation 
was not fully activated during the examination.  The numbness 
of his great toe was of slight degree and could be related to 
an L4-5 radiculopathy.  The examiner also stated that the 
veteran was definitely impaired and his limitation of 
activities had been described along with distraction and lack 
of concentration due to pain.  His lack of endurance was 
exemplified by the inability to engage in calisthenics 
activity.  Finally, the examiner stated that there was no 
neuroma discovered at this time to necessitate further 
surgical intervention.   

The report of a joints examination conducted by the VA in 
June 1996 shows that the veteran had a history of undergoing 
repair of a right inguinal hernia prior to his enlistment.  
He had no problems with the incision subsequent to that 
surgery.  Then, while service in combat in Vietnam, he 
developed symptoms in the right inguinal area.  He underwent 
surgery for an undescended testicle, and was returned to 
combat duty.  This apparently interfered with the healing of 
the incision.  A neuroma developed in the scar.  In December 
1993, he underwent surgery for aspiration of the ilioinguinal 
nerve, freeing of the scar tissue, and ligation of the nerve.  
His subjective complaints at the time of the examination were 
of having a constant dull pain in the right groin.  His was 
preoccupied with the appearance of the scar and felt that it 
was unsightly.  He said that he could walk a maximum of 2-3 
blocks at which point he had marked aggravation of the pain 
in the right groin.  He stated that any movement of this 
right hip joint aggravated the discomfort in his groin.  He 
stated that he took Motrin on an as needed basis and that he 
took it several times a week.

On examination, the veteran appeared disheveled and 
volunteered a statement that he was disoriented.  The veteran 
walked with a limp favoring his right lower extremity.  It 
was a somewhat coccalgic type of limp.  His level of 
alertness and responsiveness to questions seemed to vary.  
There was a well healed surgical scar in the right inguinal 
region.  Five centimeters from the proximal end of the scar 
there was a point which was tender to palpation.  The veteran 
complained of pain in this region when ambulating and as 
noted above, he ambulated with a vague limp.  When descending 
into a squat he had no problems, but when arising he 
complained of pain in the right inguinal area.  The right hip 
extended to 30 degrees, flexed to 110 degrees with a 
complaint of pain, abducted to 45 degrees with a complaint of 
pain, adducted to 20 degrees with pain, internally rotated to 
40 degrees, and externally rotated to 50 degrees.  The latter 
two motions were non painful by the veteran's account.

The diagnoses were (1) history of neuroma, postoperative, 
right ilioinguinal nerve; and (2) status post exploration and 
ligation of right ilioinguinal nerve.  The examiner commented 
that the veteran's overlying psychiatric problems, with his 
fixation on the perceived residual problems from his right 
inguinal area surgery, appeared to be a more important factor 
in his right lower extremity impairment that did any 
detectable physical factors.  The examiner further noted that 
the veteran's mental status complicated the examination of 
his right lower extremity and made the assessment of any 
actual physical weakness or lack of endurance virtually 
impossible.  Finally, he stated that examination of the lower 
extremity muscle mass via circumferencial measurement did not 
show any atrophy of the right lower extremity musculature.   

After considering all of the relevant evidence, the Board 
finds no basis for assigning an increased rating for the 
service-connected neuroma of the right groin, status post 
release of ilioinguinal nerve entrapment.  The Board notes 
that, other than pain, there is no evidence that any of the 
factors listed in 38 C.F.R. § 4.48 are present in this case.  
In this regard, the Board notes that the scar is not 
inflamed, keloid, or adherent.  It does not involve or 
distort neighboring orifices, and it does not exert traction 
or limit normal motion of the parts involved.  There is no 
ankylosis of contiguous joints, no bone or muscle loss, and 
no muscle hernia.  Neurological findings were normal on that 
examination, as well as the subsequent examinations by the 
VA.

The Board also notes that the scar is not disfiguring.  
Moreover, a compensable rating may not be assigned on the 
basis of disfigurement unless the scar is located on head, 
face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2000).  

The Board notes that the veteran already has the maximum 
available rating for a tender scar under diagnostic code 
7804.  The Board finds that the evidence shows that the scar 
is painful and tender on objective examination, but it is not 
poorly nourished with repeated ulceration, and does not limit 
motion of hip or cause other functional loss.  Such findings 
are not reflected in any of the medical evidence.  Although 
the veteran has claimed to have a greater degree of 
disability, his subjective account is contradicted by the 
more credible objective examination findings.  The Board 
recognizes that weakness is also as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  However, a little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  See 
38 C.F.R. § 4.40 (2000).  Such findings are not demonstrated 
in this case.  On the contrary, the examiners have 
specifically indicated that the complaints of right leg 
weakness was not supported by objective findings such as 
atrophy.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 10 percent are not met, 
and the criteria for a separate compensable rating for a scar 
based on limitation of motion or other impairment of function 
are not met. 

Further, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1)(2000).  There has been no showing 
that the veteran's service-connected disabilities have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  The Board 
has only occasionally required hospital treatment for short 
periods of time.  In the absence of such factors, further 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has also considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 
and 38 C.F.R. §§ 3.102, 4.3 (2000), but does not find the 
evidence is of such approximate balance as to warrant its 
application. Therefore, for the reasons enunciated above, the 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating for the neuroma of the 
right groin, status post release of ilioinguinal nerve 
entrapment.




ORDER

An increased evaluation for a neuroma of the right groin, 
status post release of ilioinguinal nerve entrapment, 
currently rated as 10 percent disabling, is denied.


REMAND

The evidence which has been developed in connection with the 
veteran's claim for an increased rating for post-traumatic 
stress disorder includes the report of a psychiatric 
examination conducted by a VA examiner in August 2000.  
Significantly, the examination report reflects that the 
examiner commented that "no files whatsoever came with the 
veteran and the instructions for examination do not contain 
too much either."  Following mental status examination, the 
examiner stated that he could not say whether an increased 
rating was warranted because "it is impossible to say in the 
absence of previous detailed examination and hospitalization 
summaries."  

The Court has held in numerous cases that the duty to assist 
a claimant may, under appropriate circumstances, include a 
duty to conduct a thorough and contemporaneous medical exami-
nation.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Further, the 
Court has in many such cases remanded claims with 
instructions to provide an examination which "takes into 
account the records of [the claimant's] prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."  E.g., Green, 1 Vet. App. at 
124.  The Board recognizes that a review of the claims file 
by an examiner is not always required, especially where the 
history can be obtained from alternative sources such as a 
history given by the veteran.  See VAOPGCPREC 20-95.  In the 
present case, however, the examiner has made clear that he 
did not have sufficient information in the absence of the 
claims file.  VA regulations at 38 C.F.R. § 4.2 provide, with 
respect to review of examination reports by rating boards, 
that "if the report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  

The Board also notes that there is a notation in a VA 
psychiatric treatment record dated in March 1999 that the 
veteran receives disability benefits from the Social Security 
Administration.  The records pertaining to those benefits 
have not been obtained.  Such records may contain information 
which is pertinent to the claim for an increased rating for 
post-traumatic stress disorder.  See Collier v. Derwinski, 1 
Vet. App. 413 (1991).

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's Social 
Security disability benefits, including 
the decision granting or continuing such 
benefits as well as the medical records 
relied upon in that decision.  The RO 
should request that the Social Security 
Administration provide a letter in the 
event that no additional records exist.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the post-traumatic 
stress disorder.  The claims folder must 
be made available to the examiner for 
review before the examination.  All 
necessary tests and studies should be 
conducted.  Based upon the review of the 
record and the examination, the examiner 
should provide a Global Assessment of 
Functioning (GAF) Score.  The examination 
report should include the examiner's 
opinion distinguishing between symptoms 
and impairment due to the service-
connected post-traumatic stress disorder 
and that which is due to nonservice-
connected disabilities.  If the examiner 
is unable to differentiate between the 
service-connected and nonservice-
connected disorders then that conclusion 
should be specifically stated in the 
examination report.  

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

